Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 179







Anthony James Moore, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110052







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John Charles Irby, Judge.



AFFIRMED.



Per Curiam.



Anthony James Moore (on brief), self-represented, P.O. Box 5521, Bismarck, N.D. 58506-5521, petitioner and appellant.



Birch P. Burdick (on brief), State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee.

Moore v. State

No. 20110052



Per Curiam.

[¶1]	Anthony Moore appeals from the trial court’s order dismissing his application for post-conviction relief filed on December 30, 2010.  On appeal, Moore alleges North Dakota is in non-compliance with federal public law 109-248.  Adam Walsh Child Protection and Safety Act of 2006, Pub. L. No. 109-248, 120 Stat. 587 (codified at 42 U.S.C. §§ 16901-16991 (2006)).  Moore argues he is improperly categorized as a sex offender subject to a lifetime registration requirement, and he should be re-sentenced under federal public law 109-248 to a reduced registration requirement.  We affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner